Citation Nr: 0006233	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
November 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a statement dated October 1998 and a VA-Form 9 received in 
November 1998, the veteran appears to be raising a claim for 
an increased rating for his service-connected disabilities 
and a claim for service connection for a psychiatric 
disability "Post War Stress Syndrome" (VA-Form 9).  The 
Board notes that these matters have not been developed by the 
RO and are referred thereto for appropriate action.  


REMAND

In July 1997, an application for increased compensation based 
on unemployability was received from the veteran.  The 
veteran asserts that his service-connected bilateral foot, 
bilateral leg, and left arm disabilities prevent him from 
working.  The veteran maintains that he became too disabled 
to work in June 1995.  

The veteran is service connected for residuals of injury to 
left forearm and hand and median neuropathy evaluated as 40 
percent disabling, for left lower leg injury with peroneal 
neuropathy evaluated as 30 percent disabling, injury to left 
foot evaluated as 10 percent disabling, injury to right and 
left thigh evaluated as 10 percent disabling (respectively), 
and injury to both buttocks evaluated as noncompensable 
evaluation.  The veteran has a combined rating of 70 percent.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examinations.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  This duty also includes providing 
additional VA examinations by a specialist when recommended.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one. Green v. Derwinski, 1 Vet. App. 121 (1991).  

The record reflects that the veteran has not had a VA 
compensation and pension examination since August 1971.  The 
Board is of the view that an examination is required for an 
equitable disposition of this matter.  See Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beauty v. Brown, 6 Vet. App. 
532, 537 (1994).  In Friscia, the Court specifically stated 
that VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disability(s) has on his 
ability to work.  Friscia at 297, citing 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 
6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

The Board notes that the veteran is incarcerated.  VA is 
required to tailor its assistance to incarcerated veterans so 
that they receive the "same care and consideration given to 
their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 
(1995), citing Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  The RO should also attempt to 
obtain a copy of the veteran's medical 
records from the correctional facility 
located in McAlester, Oklahoma.  

2.  The veteran should be provided VA 
examinations by a board certified 
orthopedist and neurologist, if 
available, to determine the current 
severity of his service-connected 
residuals of injury to forearm and hand 
and median neuropathy, left lower leg 
injury with peroneal neuropathy, injury 
to left foot, injury to right and left 
thigh, and injury to both buttocks.  
Coordination with the correctional 
facility with which the veteran is 
incarcerated should be undertaken so that 
every possible means of conducting the 
examination is explored.  The claims 
folders should be made available to the 
examiners for review prior to the 
examination.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  Tests of joint movement 
against varying resistance should be 
performed by the orthopedist.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should 
also be described by the examiner.  The 
orthopedist should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
examiners should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  The examiners 
should also provide an opinion concerning 
the impact of the disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  The RO should then 
undertake any other indicated development 
and readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




